            Case 5:20-cv-00771-C Document 5 Filed 08/12/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

MACKENZIE BROWN,                           )
                                           )
              Plaintiff,                   )
                                           )
vs.                                        )       Case No.: CIV-20-771-C
                                           )
ROGER WARDMAN and                          )
SUN VALLEY INC.,                           )
                                           )
              Defendants.                  )

                 ANSWER OF DEFENDANT, ROGER WARDMAN

       The Defendant, Roger Wardman (“Wardman”), by counsel, consistent with the

Federal Rules of Civil Procedure, for his Answer to the Plaintiff's Petition filed in the state

court action on April 6, 2020 [Doc. 1-3], hereby denies every allegation contained therein

unless specifically admitted in this Answer, and for further response, states as follows:

       1.     In response to the allegations of paragraph 1, this Defendant admits that an

accident occurred on the date and at or near the location described in Plaintiff's Petition

involving the vehicles driven by this Defendant and Plaintiff wherein the two vehicles came

into contact with each other. However, this Defendant is without sufficient information to

admit or deny the remaining allegations of paragraph 1.

       2.     This Defendant is without sufficient information to admit or deny the

allegations of paragraph 2.

       3.     This Defendant admits the allegations of paragraph 3.

       4.     This Defendant admits the allegations of paragraph 4.

       5.     This Defendant admits the allegations of paragraph 5.
             Case 5:20-cv-00771-C Document 5 Filed 08/12/20 Page 2 of 5




       6.      This Defendant admits the allegations of paragraph 6.

       7.      This Defendant admits the allegations of paragraph 7.

       8.      In response to the allegations of paragraph 8, Defendant Wardman admits he

was an employee of Sun Valley and, if he is determined to have acted negligently and such

negligence caused or contributed to the accident described in Plaintiff's Complaint, then

his employer may be held vicariously liable for his negligence under a theory of respondeat

superior.

       9.      This Defendant denies the allegations of paragraph 9 as stated.

       10.     This Defendant denies the allegations of paragraph 10.

       11.     In response to the allegations of paragraph 11, this Defendant denies all

allegations of negligence, but is without sufficient information to admit or deny the extent

of Plaintiff’s alleged damage.

       12.     This Defendant denies the allegations of paragraph 12.

       13.     This Defendant denies the allegations of paragraph 13.

       14.     This Defendant denies the allegations of paragraph 14 and Plaintiff’s

subsequent prayer for relief.

                                AFFIRMATIVE DEFENSES

       This Defendant asserts the following potentially applicable affirmative defenses,

without prejudice to his right to assert additional affirmative defenses of which he becomes

aware through discovery and/or to withdraw asserted defenses that are determined to be

inapplicable upon the completion of discovery, to-wit:



                                             2
             Case 5:20-cv-00771-C Document 5 Filed 08/12/20 Page 3 of 5




       1.      Plaintiff has failed to state a claim upon which relief can be granted against

this Defendant, including but not limited to his claim for punitive damages.

       2.      Plaintiff may have been contributorily negligent.

       3.      Plaintiff may have been negligent, and Plaintiff's percentage of negligence

may be of sufficient percentage to completely bar or reduce any recovery herein pursuant

to the principles of comparative negligence.

       4.      Plaintiff's Petition fails to state a claim for which relief can be granted against

this Defendant for negligent hiring, training, supervision and retention. See generally,

Jordan v. Cates, 1997 OK 9; N.H. v. Presbyterian Church (U.S.A.), 1999 OK 88, and their

progeny.

       5.      Some or all of Plaintiff's medical conditions may have pre-existed the subject

accident.

       6.      Some or all of Plaintiff's medical treatment and the corresponding expenses

may have been unreasonable, unnecessary and/or not directly caused or contributed to by

the subject accident.

       7.      Plaintiff may have failed to mitigate his alleged injuries and/or damages.

       8.      The admissibility of Plaintiff's medical expenses is strictly limited by the

application of 12 O.S. Section 3009.1.

       9.      The imposition of punitive damages may be unconstitutional under both

federal and state constitutions.

       10.     All liability in this matter, if any, is several only, by Oklahoma statute.



                                                3
             Case 5:20-cv-00771-C Document 5 Filed 08/12/20 Page 4 of 5




       11.     To the extent this case raises issues of fact making it incapable of disposition

by summary proceedings, this Defendant demands a jury trial.

       12.     Discovery in this case has not yet begun. Therefore, this Defendant reserves

the right to amend this Answer to assert additional affirmative defenses to which it may be

entitled and/or to withdraw asserted affirmative defenses through the completion of

discovery.

       WHEREFORE, premises considered, this Defendant, Roger Wardman, prays that

he be discharged from this action, together with his costs, including a reasonable attorney’s

fee, and for any other such further relief that this Court deems just and proper under the

circumstances.

                                            Respectfully submitted,


                                            _/s/ Charles A.Schreck__________________
                                            Peter L. Wheeler
                                            Oklahoma Bar No. 12929
                                            Charles A. Schreck
                                            Oklahoma Bar No. 32863
                                            Attorneys for Defendants
                                            PIERCE, COUCH, HENDRICKSON,
                                             BAYSINGER & GREEN, L.L.P.
                                            1109 N. Francis Ave.
                                            Oklahoma City, OK 73106
                                            (405) 235-1611 (O)
                                            (405) 235-2904 (F)
                                            pwheeler@piercecouch.com
                                            cschreck@piercecouch.com




                                               4
           Case 5:20-cv-00771-C Document 5 Filed 08/12/20 Page 5 of 5




                             CERTIFICATE OF SERVICE

        I certify that on August 12, 2020, I electronically transmitted the attached document
to the Clerk of Court via electronic mail for filing. I also transmitted the attached document
to the following counsel via electronic mail and by United States Mail, with first class
postage prepaid fully thereon.

Monty L. Cain
Anthony M. Alfonso
Lauren M. Langford
CAIN LAW OFFICE
P.O. Box 892098
Oklahoma City, OK 73189
Telephone: (405) 759-7400
Facsimile: (405) 759-7424
Attorneys for Plaintiff

                                                       /s/ Charles A. Schreck
                                                      Charles A. Schreck




                                              5
